EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Amendment No. 1 to Annual Report of Gulf United Energy, Inc. (the “Company”) on Form 10-K/A for the year ended August 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John B. Connally III, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:January 5, 2012 /s/ John B. Connally III John B. Connally III Chief Executive Officer
